Name: Commission Regulation (EC) No 1345/2004 of 22 July 2004 amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Scotch Lamb)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  animal product;  Europe;  consumption;  regions of EU Member States
 Date Published: nan

 23.7.2004 EN Official Journal of the European Union L 249/14 COMMISSION REGULATION (EC) No 1345/2004 of 22 July 2004 amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin (Scotch Lamb) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9 thereof, Whereas: (1) Under Article 9 of Regulation (EEC) No 2081/92, the United Kingdom authorities have requested amendments to the description and the method of production of Scotch Lamb, registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (2). (2) Following examination of this request for amendment, it has been decided that the amendments concerned are not minor. (3) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis. (4) It has been decided that the amendments in this case comply with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the Official Journal of the European Union (3) of the above amendments. (5) Consequently, these amendments must be registered and published in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The amendments set out in Annex I to this Regulation shall be registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92. A summary of the main points of the specification is given in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation last amended by Regulation (EC) No 526/2004 (OJ L 85, 23.3.2004, p. 3). (3) OJ C 99, 25.4.2003, p. 3 (Scotch Lamb). ANNEX I COUNCIL REGULATION (EEC) No 2081/92 AMENDMENT TO THE SPECIFICATION OF A PROTECTED GEOGRAPHICAL INDICATION (Article 9) No CE: UK/0275/24.1.1994 1. Registered name: PGI Scotch Lamb 2. Amendments(s) requested:  Specification heading: Name Description Geographical area Proof of origin Method of production Link Labelling National requirement  Amendment(s): Description So as better to reflect current practice, take account of consumer concerns about more transparent labelling and improve the quality of Scotch Lamb, the current description: The product is derived from lambs finished, for a minimum period of two months, slaughtered and dressed in the designated area. is hereby amended as follows: The product is derived from lambs born, reared throughout their lives, slaughtered and dressed in the designated geographical area. The animals will have been produced and slaughtered in accordance with quality assurance schemes accredited to European Standard EN 45011 (ISO Guide 65) and having the same standards, assessments and assessment frequencies as those set by the applicant. Method of production As a result of the amendment to the description described above it is necessary to amend the details of the method of production. In addition, when the original application was submitted, Scotch Lamb was almost never sold frozen. While this practice is still not widespread, the applicant would like to remove the words Only fresh or chilled product may be sold to allow Scotch Lamb to be sold frozen if a processor so wishes. Accordingly, the current description: Lambs are finished in Scotland for a period of not less than two months. They are slaughtered and dressed in accordance with the specifications. The product is sold fresh or chilled. is hereby amended as follows: Lambs are born and reared throughout their lives in the designated geographical area. The animals will have been produced and slaughtered in accordance with quality assurance schemes accredited to European Standard EN 45011 (ISO Guide 65) and having the same standards, assessments and assessment frequencies as those set by the applicant. They are slaughtered and dressed in the designated geographical area in accordance with the specifications. ANNEX II SUMMARY Council Regulation (EEC) No 2081/92 SCOTCH LAMB No CE: UK/0275/24.1.1994 PDO ( ) PGI (x) This summary has been drawn up for information purposes only. For full details, in particular the producers of the products covered by the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). 1. Responsible department in the Member State Name: Department of Environment, Food and Rural Affairs  Food Chain Marketing and Competitiveness Division Address: Room 338 Nobel House 17 Smith Square London  SW1P 3JR Tel. (44-207) 238 66 87 Fax (44-207) 238 57 28 e-mail: rlf.feedback@defra.gsi.gov.uk 2. Group 2.1. Name : Quality Meat Scotland 2.2. Address: Rural Centre West Mains Ingliston Newbridge Midlothian  EH28 8NZ Tel. (44-131) 472 40 40 Fax (44-131) 472 40 38 e-mail: info@qmscotland.co.uk 2.3. Composition: producers (6 633), processors (32), other (310) 3. Type of product: Group 1.1 Fresh meat (and offal) 4. Specification (summary of requirements under Article 4(2)) 4.1. Name: Scotch Lamb 4.2. Description The product is derived from lambs born, reared throughout their lives, slaughtered and dressed in the designated geographical area. The animals will have been produced and slaughtered in accordance with quality assurance schemes accredited to European Standard EN 45011 (ISO Guide 65) and having the same standards, assessments and assessment frequencies as those set by the applicant. 4.3. Geographical area The area is defined as the mainland of Scotland, including the islands off the west coast, Orkney and Shetland. 4.4. Proof of origin Since the 19th century Scotch Lamb has been renowned for its consistently superior qualities due to traditional feeding systems and it has established a high reputation in the United Kingdom meat market and beyond. 4.5. Method of production Lambs are born and reared throughout their lives in the designated geographical area. The animals will have been produced and slaughtered in accordance with quality assurance schemes accredited to European Standard EN 45011 (ISO Guide 65) and having the same standards, assessments and assessment frequencies as those set by the applicant. They are slaughtered and dressed in the designated geographical area in accordance with the specifications. 4.6. Link Scotch Lamb has a quality and characteristics arising from extensive grazing on the characteristic pastures of Scotland. 4.7. Inspection body Name: Scottish Food Quality Certification Address: Royal Highland Centre 10th Avenue Ingliston Edinburgh  EH28 8NF Tel. (44-131) 335 66 15 Fax (44-131) 335 66 01 e-mail: enquiries@sfqc.co.uk 4.8. Labelling: PGI 4.9. National requirements:  (1) European Commission  Directorate-General for Agriculture  Agricultural product quality policy  B-1049 Brussels.